DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 9, 10, 12-15, 17 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0353004) in view of Yamaguchi (US 2019/0390838, note foreign priority with support).
	With respect to claim 1, Chen teaches an optical element (fig.1/7/10/12) that is a component of a terminal ([0003, 4, 70, 71]), element, comprising: a substrate (fig.7 #720) comprising a diffractive optical element (DOE) or a diffuser (fig.7 #721, [0052,53]); and a detection line disposed on the substrate (fig.7 #727) in a fold line shape (fig.7 #727 folded) or a spiral line shape and configured to transmit an electrical signal ([0055]). Chen further teaches the detection line is used for detection of the optical component being damaged, moved or dislodged ([0055]) and is made of what appears to be parallel segments (fig.7), but does not specify a width of the detection line ranges from 1 micrometer (um) to 500 um, and wherein a distance between two adjacent and parallel line segments of the detection line ranges from 1 um to 500 um.  Yamaguchi teaches a related laser light source (fig.1) which makes use of a laser (fig.1 #1) which outputs light to a diffusive optical element (fig.1 #3, [0009]) upon which a detection line of transparent conductive ITO ([0027]) is formed (fig.1b/2a) and which has a detection line width from 1-500um and a distance between adjacent and parallel line segments of 1-500um ([0031-36], 2L+S value is 27um or less such that the line width and spacing are each necessarily 1-500um). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the detection line pattern, size, material and placement of Chen to that shown in fig.1b/2a of Yamaguchi in order to increase the monitored area of the substrate/optic while providing a size, spacing and material which minimizes the light loss and material used in such a configuration (Yamaguchi, [0036]).
With respect to claim 2, Chen, as modified, teaches a material of the detection line is a transparent conductive material (Yamaguchi, [0027]).  

With respect to claim 4, Chen further teaches a microstructure layer (fig.5b #521, [0052] microlens array), wherein the microstructure layer and the detection line are disposed either on a same side of the substrate or on opposite sides of the substrate ([0053], microstructure can be on either side thereby necessarily on the same side or opposite side of the substrate as the detection line).
With respect to claim 5, Chen, as modified, teaches the detection line comprises a first line segment and a second line segment, wherein the second line segment is parallel with the first line segment, and wherein a first width of the first line segment and a second width of the second line segment are the same (Yamaguchi, fig.2a [0031-36], multiple parallel segments of same size and spacing).
With respect to claim 6, Chen, as modified, teaches the detection line further comprises a third line segment parallel with the second line segment, and wherein a first distance between the first line segment and the second line segment is the same as a second distance between the second line segment and the third line segment (Yamaguchi, fig.2a [0031-36], multiple parallel segments of same size and spacing).  
With respect to claim 9, Chen teaches the detection line comprises an end part (fig.7a portion of #727 connected to #728+bonding agent, [0056]), wherein the optical element further comprises a conductive pad disposed on a same side of the substrate on which the detection line is located (fig.7a #728+bonding agent), and wherein the conductive pad is electrically connected to the end part (as defined above).  
With respect to claim 10, Chen, as modified, teaches the device outlined above, but does not teach a first material of the conductive pad is the same as a second material of the detection 
With respect to claim 12, Chen teaches an active light emitter (fig.1/7/10/12), comprising- a housing (fig.7) comprising a bottom substrate (fig.7 lower portion upon which the laser sits) and a side wall (fig.7 side of #715); a laser (fig.7 #718) mounted on the bottom substrate; an optical element (fig.7 #720+721) mounted at one end of the side wall and away from the bottom substrate, wherein the optical element is a component of a terminal ([003, 4, 70, 71]) and comprises a substrate (fig.7 #720) and a detection line (fig.7 #727) disposed on the substrate, wherein the substrate comprises a diffractive optical element (DOE) or a diffuser (fig.7 #721, [0052,53]),  wherein the detection line extends in a fold line shape (fig.7 #727 folded) or a spiral line shape disposed on the substrate; and conducting wires (fig.7 #725/726) configured to connect two ends of the detection line to a processor (fig.12 #1253-‘processor’ as it manages the system sensors and overall control; [0068-70] connected to the detection line for monitoring). Chen further teaches the detection line is used for detection of the optical component being damaged, moved or dislodged ([0055]) and is made of what appears to be parallel segments (fig.7), but does not specify a width of the detection line ranges from 1 micrometer (um) to 500 um, and wherein a distance between two adjacent and parallel line segments of the detection line ranges from 1 um to 500 um.  Yamaguchi teaches a related laser light source (fig.1) which makes use of a laser (fig.1 #1) which outputs light to a diffusive optical element (fig.1 #3, [0009]) upon which a detection line of transparent conductive ITO ([0027]) is formed (fig.1b/2a) and which has a detection line width from 1-500um and a distance between adjacent and parallel line segments of 1-500um ([0031-36], 2L+S value is 27um or less such that the line width and spacing are each necessarily 1-500um). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the 
With respect to claim 13, Chen teaches the conducting wires extend from an end part of the detection line (fig.7a portion of #727 connected to #728+bonding agent, [0056]) to the processor  inside the side wall ([0055]),  on an inner surface of the side wall, or  on an outer surface of the side wall.  
With respect to claim 14, Chen teaches a conductive electrode disposed at a joint between an end part of the detection line and the conducting wires (fig.7a portion of #727 connected to #728+bonding agent, [0056]), and wherein  the conductive electrode is configured to electrically connect the end part to the conducting wires ([0056]). 
With respect to claim 15, Chen, as modified, teaches the device outlined above, including use of a bonding agent for a portion of the conductive electrode (#728+bonding agent, [0056]), but does not specify a material of the conductive electrode is conductive silver paste or soldering tin.  Conductive bonding agents of silver past and soldering tin are very well known in the art to provide sufficient electrical connection via bonding components. The Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the bonding agent of Chen to be of silver paste or soldering tin as each is known in the art to provide sufficient electrical connection when bonding components.
With respect to claim 17, Chen teaches optical element monitoring system (fig.1/7/10/12), comprising: a processor (fig.12 #1253-‘processor’ as it manages the system sensors and overall control), a power supply coupled to the processor (outlined components inherently require a supply of power); and a laser coupled to the power supply (abstract, fig.12, as laser and processor are disposed and connected on same PCB they would be necessarily coupled to the power supply for operation); and an optical element (fig.7 #720+721) comprising a substrate (fig.7 #720) and a detection line (fig.7 #727) 
Chen additionally does not teach the processor to monitor a resistance value of the detection line or a voltage value at the two ends of the detection line in real time; determine, based on the resistance value or the voltage value if the optical element is damaged or falls off and stopping the power based on the monitoring. Yamaguchi further teaches a controller operable to control power to the laser (fig.4) which is based on monitoring a voltage value associated with the detection line ([0037]) 
With respect to claim 21, Chen teaches the optical element further comprises a microstructure layer (fig.7 #721, [0052]), and wherein the microstructure layer and the detection line are disposed on a same side of the substrate ([0053] either side).  
With respect to claim 22, Chen teaches the optical element further comprises a microstructure layer (fig.7 #721, [0052]), and wherein the microstructure layer and the detection line are disposed on opposite sides of the substrate ([0053] either side).  
With respect to claim 23, Chen, as modified, teaches the detection line comprises a first line segment and a second line segment, wherein the second line segment is parallel with the first line segment, and wherein a first width of the first line segment and a second width of the second line segment are the same (Yamaguchi, fig.2a [0031-36], multiple parallel segments of same size and spacing).
With respect to claim 24, Chen, as modified, teaches the detection line further comprises a third line segment parallel with the second line segment, and wherein a first distance between the first line segment and the second line segment is the same as a second distance between the second line segment and the third line segment (Yamaguchi, fig.2a [0031-36], multiple parallel segments of same size and spacing).  
With respect to claim 25, Chen teaches the substrate comprises a diffractive optical element (DOE) or a diffuser ([0052]), and wherein the optical element is a component of a terminal ([0003, 4, 70, 71]).  
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Yamaguchi in view of Miyoshi et al. (US 11108210, note foreign priority with support).
With respect to claim 11, Chen, as modified, teaches the device outlined above, but does not teach the optical element further comprises a protective layer covering the detection line, and wherein the protective layer comprises an opening disposed at the protective layer that exposes  the conductive pad. Miyoshi teaches a similar laser module with detection line atop an optical element (fig.1) and who further teaches using a protective layer over the detection line (fig.14 #8, col.17 lines 6-47). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a protection layer over the detection line of Chen as demonstrated by Miyoshi in order to protect the line from minute damage (Miyoshi, col.17 lines 5-10). Note that this teaching of Miyoshi only covers the area of the identified detection line (fig.1 #2a/4) and not the pads (fig.1 #6) such that the combination would provide openings for the identified pads of Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the Notice of References Cited (PTO-892) which has a list of related documents teaching detection lines used with laser modules and optics.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828